Citation Nr: 1100874	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  02-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1975 to November 
1994.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2002 rating action in which the RO denied secondary 
service connection for GERD.  A notice of disagreement (NOD) was 
received in April 2002, and a statement of the case (SOC) was 
issued in September 2002.  A substantive appeal was received 
later in September 2002.

In May 2003, the Veteran testified during a hearing before a 
Decision Review Officer at the RO; a transcript of the hearing is 
of record.

In November 2003, the Board, inter alia, remanded the matter on 
appeal to the RO for additional development of the evidence.  
After completing some of the requested action, the RO continued 
to deny the claim (as reflected in a February 2006 supplemental 
SOC (SSOC) and returned the matter to the Board.

In February 2007, the Board, inter alia, remanded the claim on 
appeal to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development of the evidence.  
After accomplishing further action, the RO continued to deny the 
claim for service connection for GERD (as reflected in a February 
2010 supplemental SOC (SSOC) and returned the matter remaining on 
appeal to the Board for further appellate consideration.

In June 2010, the Board remanded this matter to the RO, via the 
AMC, because the claim currently before the Board is inextricably 
intertwined with a claim recently raised by the Veteran but not 
yet adjudicated by the RO.  After sending the Veteran a letter 
regarding the duty to assist and completing no other actions, the 
AMC continued to deny the m for service connection for GERD (as 
reflected in a September 2010 SSOC) and returned this matter to 
the Board for further appellate consideration.

For the reason expressed below, the matter on appeal is, again, 
being remanded to the RO, via the AMC.  VA will notify the 
Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in the May 
2010 written brief presentation, the Veteran's representative 
raised the issues of entitlement to service connection for 
irritable bowel syndrome (IBS), to include as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 38 
U.S.C.A. § 1117, and entitlement to a disability rating in excess 
of 30 percent for PTSD.  As the claims file reflects that these 
claims have not yet been addressed by the RO, they are not 
properly before the Board; hence, these matters are referred to 
the RO for appropriate action.


REMAND

Unfortunately the Board finds that further RO action on the claim 
on appeal is warranted, even though such will, regrettably, 
further delay an appellate decision on this matter on appeal.

The June 2010 Board remand specifically instructed that the RO or 
AMC was to readjudicate the Veteran's claim of entitlement to 
service connection for GERD along with the adjudication of the 
Veteran's recently raised claim of entitlement to service 
connection for IBS, based upon the Veteran's service in the 
Persian Gulf War.  While the AMC readjudicated the Veteran's 
claim for service connection for GERD in the September 2010 SSOC, 
the claim for service connection for IBS has not yet been 
adjudicated by the RO.  Since the Board's June 2010 remand 
specifically instructed that the two claims were to be 
adjudicated together, as they are inextricably intertwined, the 
directives of the remand were not satisfied.

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

As was explained in the Board's June 2010 remand, the claim for 
service connection for GERD is inextricably intertwined with the 
claim for service connection for IBS.  While, in a September 2010 
memorandum, the AMC noted that the claim for service connection 
for IBS needed to be addressed by the RO, the AMC, nonetheless, 
readjudicated the claim for service connection for GERD prior to 
any adjudication of the claim for service connection for IBS.  As 
such, the directives contained in the June 2010 Board remand were 
not completed, and the claim must be remanded again so that the 
appropriate development can be accomplished.

To summarize the information and evidence contained in the June 
2010 Board remand, the Board notes that the Veteran was stationed 
on active duty in Saudi Arabia from November 1990 to March 1991.  
Therefore, he is a Persian Gulf Veteran.  See 38 U.S.C.A. 
§ 1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a 
Persian Gulf Veteran who exhibits objective indications of a 
"qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent during the presumptive period prescribed by the 
Secretary.  Effective December 18, 2006, VA extended the 
presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 
31, 2011 (for qualifying chronic disabilities that become 
manifest to a degree of 10 percent or more after active duty in 
the Southwest Asia theater of operations).  See 71 Fed. Reg. 
75669 (2006).  Furthermore, the chronic disability must not be 
attributed to any known clinical disease by history, physical 
examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a), (b).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In 
the revised statute, the term "chronic disability" was changed 
to "qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption of 
service connection.  Effective June 10, 2003, VA promulgated 
revised regulations to, in part, implement these statutory 
changes.  See 38 C.F.R. § 3.317(a)(2).

The record also indicates that the Veteran was diagnosed with 
IBS, as shown on a December 2003 VA report of an 
esophagogastroduodenoscopy (EGD).  Specifically, the December 
2003 VA report indicates that the impression was GERD; however, 
the gastroenterologist indicated that the GERD was bile reflux 
and, as such, was IBS.  The physician discussed with the Veteran 
that he had IBS and how to manage it.

Subsequently, the Veteran was afforded a VA examination in 
February 2010.  The examiner indicated that it was less likely 
than not that the Veteran's GERD was caused or aggravated by his 
sinusitis (as had been contended by the Veteran).  The rationale 
was that the Veteran had a conclusive study of an EGD, which 
proved that the etiology was bile reflux.

Based upon the claim for service connection for IBS, raised by 
the Veteran's representative in May 2010, the documentation of 
the Veteran's service in the Southwest Asia theater of operations 
during the Persian Gulf War, the October 2003 VA record 
indicating that the Veteran's GERD was bile reflux and, thus, was 
IBS, and the opinion of the February 2010 VA examiner that the 
etiology of the Veteran's GERD was bile reflux, the Board finds 
that any decision with respect to the as yet unadjudicated claim 
for service connection for IBS may affect the Veteran's claim for 
service connection for GERD; hence, the claims are inextricably 
intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both are adjudicated).  As the claims should be considered 
together, it follows that any Board action on the claim for 
service connection for GERD, at this juncture, would be 
premature.  Hence, a remand of this matter is warranted.


While this matter is on remand, the RO should give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim on appeal.  The RO's letter to the Veteran 
should explain that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one- year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full compliance 
with the VCAA and its implementing regulations.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO must 
adjudicate the claim for service connection 
for IBS, to include as due to undiagnosed 
illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, 
prior to or in conjunction with the 
readjudication of the claim for service 
connection for GERD, to include as secondary 
to service-connected disability, in light of 
all pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

